DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marr et al. (Pub 20140082165) (hereafter Marr) in view of Morgan (Pub 20120226796) 

As per claim 1, Marr teaches:
A method, comprising: 
collecting telemetry data for each of a plurality of virtual machines (VM), and each of the VMs is associated with a user;  
collecting usage data for each of the VMs; ([Paragraph 34], After instantiating the virtual machine instance, identifying an instantiated virtual machine instance or causing the virtual machine to be instantiated, the management component 102 may monitor or otherwise receive operating data regarding computing resource utilization associated with the virtual machine instance.  [Paragraph 58], the resource utilization of each virtual machine instance may be monitored.  [Paragraph 55], In the example illustrated in FIG. 6, VM2 424 utilizes a large amount of CPU capacity 444. However, if the operating profile of VM3 426 indicates that it is a light user of CPU capacity, then the three virtual machine instances VM1 422, VM2 424, and VM3 426 may be candidates for oversubscription due to the complementary, rather than overlapping, operating profiles of the virtual machine instance configurations from which they are instantiated.  [Paragraph 57], Over the course of time, operating profiles may be developed for the virtual machine instances or for the customer 122  [Paragraph 28], The operating profiles that are determined by the profile determination module 202 may be stored in a profile data store 210. Similar to the operating metric data store 208, the profile data store 210 may be integrated with the management component 102 or located on separate computing device, such as a dedicated RDBMS server.  [Paragraph 44], For example, each resource may be assigned a score of 1-10, where higher numbers are associated with the heaviest and/or most frequent users of a resource.)
creating a user profile definition for each user, and the user profile definition is created based on the telemetry data and usage data of the VMs associated with that user; 
creating, for each user, a user profile that is based on the user profile definition for that user; 
([Paragraph 55], In the example illustrated in FIG. 6, VM2 424 utilizes a large amount of CPU capacity 444. However, if the operating profile of VM3 426 indicates that it is a light user of CPU capacity, then the three virtual machine instances VM1 422, VM2 424, and VM3 426 may be candidates for oversubscription due to the complementary, rather than overlapping, operating profiles of the virtual machine instance configurations from which they are instantiated.  [Paragraph 57], Over the course of time, operating profiles may be developed for the virtual machine instances or for the customer 122  [Paragraph 28], The operating profiles that are determined by the profile determination module 202 may be stored in a profile data store 210. Similar to the operating metric data store 208, the profile data store 210 may be integrated with the management component 102 or located on separate computing device, such as a dedicated RDBMS server.  [Paragraph 44], For example, each resource may be assigned a score of 1-10, where higher numbers are associated with the heaviest and/or most frequent users of a resource.  [Paragraph 15], Accordingly, groups of virtual machine instances may be categorized according to a variety of organizational criteria and assigned to the same operating profile. In some cases, the operating profiles may be hierarchical, such that a particular virtual machine instance configuration is associated with a particular operating profile  [Paragraph 45], The customer 122 may be 
However, Marr does not explicitly disclose clustering the users based on similarity of their respective user profiles; and
generating a recommended VM hardware configuration for a VM of one of the users.
Morgan teaches clustering the users based on similarity of their respective user profiles; and
generating a recommended VM hardware configuration for a VM of one of the users. ([Paragraph 37], In aspects, the set of users 190 can be or include a collection of sub-groups of users who are each affiliated with or a part of the same entity, such as a corporation, government entity, and/or other organization. For example, a corporation can deploy multiple teams of engineers or developers on the same or different projects, with each team having the same or different software entitlements, user security, and/or other network features. In aspects, the corporation and/or other entity can establish overall subscription parameters to which its users are entitled on a collective basis… [Paragraph 43], According to aspects, the entitlement engine 140 can thereby identify comparatively short-term resource consumption by the virtual machines or other entities, sites or nodes operated by the set of users 190, and capture and track that consumption compared to the short-term limits or caps that may be contained in the set of subscription parameters 146 for that user. The entitlement engine 140 can therefore generate or determine a short-term consumption margin for 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of Marr wherein virtual machine telemetry data and usage data for plurality of VMs are collected, user profile definition and user profile for each users are created based on telemetry and usage data, into teachings of Morgan wherein users are clustered/grouped based on similarity of their profiles and VM hardware configuration is recommended/assigned to a user(s), 

As per claim 3, rejection of claim 1 is incorporated:
Marr teaches wherein the VMs for which telemetry data is collected comprises a population of VMs that spans multiple different cloud site users. ([Paragraph 1], The computing systems can be located in a single geographic location or located in multiple, distinct geographic locations (e.g., interconnected via private or public communication networks). Specifically, data centers or data processing centers, herein generally referred to as "data centers," may include a number of interconnected computing systems to provide computing resources to users of the data center. The data centers may be private data centers operated on behalf of an organization or public data centers operated on behalf, or for the benefit of, the general public. [Paragraph 2], In turn, users can request single computing devices or a configuration of networked computing devices, and be provided with varying numbers of virtual machine resources.  )
Morgan also teaches ([Paragraph 1], The invention relates generally to systems and methods for generating optimized resource consumption periods for multiple users on a combined basis, and more particularly, to platforms and techniques for analyzing collective usage patterns for a set of users deployed across one or more clouds…)

As per claim 4, rejection of claim 1 is incorporated:
wherein the recommended VM hardware configuration is a VM configuration associated with another user in the same cluster as the user for which the recommended VM hardware configuration was recommended. ([Paragraph 37], In aspects, the set of users 190 can be or include a collection of sub-groups of users who are each affiliated with or a part of the same entity, such as a corporation, government entity, and/or other organization. For example, a corporation can deploy multiple teams of engineers or developers on the same or different projects, with each team having the same or different software entitlements, user security, and/or other network features. In aspects, the corporation and/or other entity can establish overall subscription parameters to which its users are entitled on a collective basis… [Paragraph 43], According to aspects, the entitlement engine 140 can thereby identify comparatively short-term resource consumption by the virtual machines or other entities, sites or nodes operated by the set of users 190, and capture and track that consumption compared to the short-term limits or caps that may be contained in the set of subscription parameters 146 for that user. The entitlement engine 140 can therefore generate or determine a short-term consumption margin for each resource which the set of users 190 consume and/or subscribe to in each cloud in the set of host clouds 142, indicating whether over the course of an hour or other period the consumption rates or values are over the subscription limit for a given resource, under the subscription limit, or at or nearly at the subscription limit for that resource.  [Paragraph 55], For instance, the users in the set of users 190 can be identified or organized as a collection of sub-groups or teams within an organization, such as several engineering, development, or management teams within a company which include different users having different 

As per claim 5, rejection of claim 1 is incorporated:
Morgan teaches wherein the recommended VM configuration is a hardware configuration of a VM whose value meets or exceeds a value of an existing VM configuration. ([Paragraph 37], In aspects, the set of users 190 can be or include a collection of sub-groups of users who are each affiliated with or a part of the same entity, such as a corporation, government entity, and/or other organization. For example, a corporation can deploy multiple teams of engineers or developers on the same or different projects, with each team having the same or different software entitlements, user security, and/or other network features. In aspects, the corporation and/or other entity can establish overall subscription parameters to which its users are entitled on a collective basis… [Paragraph 43], According to aspects, the entitlement engine 140 can thereby identify comparatively short-term resource consumption by the virtual machines or other entities, sites or nodes operated by the set of users 190, and 


As per claim 6, rejection of claim 1 is incorporated:
wherein each user profile definition is specific to a particular user. ([Paragraph 57], Over the course of time, operating profiles may be developed for the virtual machine instances or for the customer 122  [Paragraph 28], The operating profiles that are determined by the profile determination module 202 may be stored in a profile data store 210. Similar to the operating metric data store 208, the profile data store 210 may be integrated with the management component 102 or located on separate computing device, such as a dedicated RDBMS server.  [Paragraph 44], For example, each resource may be assigned a score of 1-10, where higher numbers are associated with the heaviest and/or most frequent users of a resource.  [Paragraph 15], Accordingly, groups of virtual machine instances may be categorized according to a variety of organizational criteria and assigned to the same operating profile. In some cases, the operating profiles may be hierarchical, such that a particular virtual machine instance configuration is associated with a particular operating profile  [Paragraph 45], The customer 122 may be profiled as a moderate CPU user, because its average CPU use is moderate. Optionally, the customer 122 may be profiled as a heavy CPU user, because it has at least one virtual machine instance configuration which is a heavy CPU application…)

As per claim 7, rejection of claim 1 is incorporated:
Marr teaches wherein the recommended VM hardware configuration has a value that exceeds a value of an existing VM hardware configuration of one of the VMs. ([Paragraph 9], FIG. 5 is a flow diagram of an illustrative process for launching virtual machines on host computing devices, allocating and oversubscribing computing 
Morgan teaches ([Paragraph 37], In aspects, the set of users 190 can be or include a collection of sub-groups of users who are each affiliated with or a part of the same entity, such as a corporation, government entity, and/or other organization. For example, a corporation can deploy multiple teams of engineers or developers on the same or different projects, with each team having the same or different software entitlements, user security, and/or other network features. In aspects, the corporation and/or other entity can establish overall subscription parameters to which its users are entitled on a collective basis… [Paragraph 43], According to aspects, the entitlement engine 140 can thereby identify comparatively short-term resource consumption by the virtual machines or other entities, sites or nodes operated by the set of users 190, and capture and track that consumption compared to the short-term limits or caps that may be contained in the set of subscription parameters 146 for that user. The entitlement engine 140 can therefore generate or determine a short-term consumption margin for each resource which the set of users 190 consume and/or subscribe to in each cloud in the set of host clouds 142, indicating whether over the course of an hour or other period the consumption rates or values are over the subscription limit for a given resource, under the subscription limit, or at or nearly at the subscription limit for that resource.  [Paragraph 55], For instance, the users in the set of users 190 can be identified or organized as a collection of sub-groups or teams within an organization, such as 

As per claim 8, rejection of claim 1 is incorporated:
Morgan teaches wherein the method is performed automatically on a periodic basis. ([Paragraph 41], The entitlement engine 140 can periodically receive the set of local usage data 152 and/or updates to that information from one or more host clouds in the set of host clouds 142. The receipt of the set of local usage data 152 or any portion of the set of local usage data 152 can be performed in aspects on a pull or demand basis, where the entitlement engine 140 and/or other logic can issue commands or instructions to one or more host clouds in the set of host clouds 142, and receive that data back from the interrogated cloud or clouds. In aspects, the set of local usage data 152 can be transmitted to the entitlement engine 140 on a push basis, for instance, on a predetermined, event-triggered, and/or other basis initiated by one or 

As per claim 9, rejection of claim 1 is incorporated:
Morgan teaches further comprising re-evaluating a user and re-assigning that user to a different cluster based upon the re-evaluating. ([Paragraph 41], The entitlement engine 140 can periodically receive the set of local usage data 152 and/or updates to that information from one or more host clouds in the set of host clouds 142. The receipt of the set of local usage data 152 or any portion of the set of local usage data 152 can be performed in aspects on a pull or demand basis, where the entitlement engine 140 and/or other logic can issue commands or instructions to one or more host clouds in the set of host clouds 142, and receive that data back from the interrogated cloud or clouds. In aspects, the set of local usage data 152 can be transmitted to the entitlement engine 140 on a push basis, for instance, on a predetermined, event-triggered, and/or other basis initiated by one or more of the host clouds in set of host clouds 142, themselves. Other channels, schedules, and techniques for the collection of the set of local usage data 152 from any one or more of the set of host clouds 142 can be used. [Paragraph 37], In aspects, the set of users 190 can be or include a collection of sub-groups of users who are each affiliated with or a part of the same entity, such as a corporation, government entity, and/or other organization. For example, a corporation can deploy multiple teams of engineers or developers on the same or different projects, with each team having the same or different software entitlements, user security, and/or 

As per claim 10, rejection of claim 1 is incorporated:
Marr teaches detecting that a new user has come online; 
automatically assigning a user profile to the new user; and 
assigning the new user to a cluster.  ([Paragraph 31], For example, the operating profile may be a customized profile including measurements of actual resource usage associated with the virtual machine instance at the current time of day, during the current month of the year, etc. In some cases, the measurements may be specific to a particular customer, such that an operating profile for a particular customer may be created and accessed. The customer-specific operating profile can apply to a specific virtual machine instance configuration…   The virtual machine placement module 204 can then select a host computing device 104 on which to launch the virtual machine instance based on the resource availability of the host computing devices 104a-104n and the expected resource usage of the virtual machine instance determined from the operating profile.  [Paragraph 15], virtual machine instances may be assigned to generalized or default operating profiles [Paragraph 43], he profile determination module 202 or some other module of the management component 102 may modify an 

As per claims 11, 13-20, these are non-transitory storage medium claims corresponding to the method claims 1, 3-10.  Therefore, rejected based on similar rationale.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marr in view of Morgan and further in view of Ionescu et al. (Pub 20150007173) (hereafter Ionescu).

As per claim 2, rejection of claim 1 is incorporated:
However, Marr and Morgan do not explicitly disclose wherein the clustering of the users comprises a k-means clustering process.
Ionescu teaches wherein the clustering of the users comprises a k-means clustering process.  ([Paragraph 37], K-means clustering is then used to identify and 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of Marr and Morgan wherein virtual machine telemetry data and usage data for plurality of VMs are collected, user profile definition and user profile for each users are created based on telemetry/usage data and users are clustered/grouped based on similarities, into teachings of Ionescu wherein k-means algorithm is used for clustering/grouping of users (i.e. user VMs), because this would enhance the teachings of Marr and Morgan wherein by implementing k-means clustering algorithm, the algorithm can be leveraged to identify and group together users (i.e. VMs) that are similar based on various telemetry data and metric(s). 

As per claim 12, this is a non-transitory storage medium claim corresponding to the method claim 2.  Therefore, rejected based on similar rationale.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196